Campbell, C. J.,
delivered the opinion of the court.
Ettringham brought replevin against the Natchez, Jackson and Columbus Railroad Company for cotton, which was taken under the writ and delivered to him upon the execution of a bond as required, and the defendant made affidavit as provided for by sect. 1578 of the Code of 1880, showing that Charles Handy claimed the cotton, and asked that he be summoned as provided for by that section. On. the same day when the affidavit of the defendant was made, Charles Handy made ■oath of his claim to the cotton, and filed it in accordance with •sect 2628 of the Code. The court did not make an order for Handy to be summoned, nor was an order made allowing liim to make himself defendant in the action instead of the original defendant. The only order made by the court was for the continuing of the case with leave to the defendant to plead and make the proper issue in vacation. At the next term of the court judgment by ’default was given against Ettringham, for want of a plea by him, and in favor of Handy. Ettringham asked to plead and make an issue immediately, but this was denied, and he assigns for error this action of the *341court. In executing the writ of inquiry following the judgment he had thus obtained, Handy offered evidence to show that Ettringham had taken the cotton by his writ of replevin under circumstances entitling Handy to recover punitive damages, consisting of lawyer’s fees, and other items incident to his suit to recover his- cotton, but the court rejected this evidence, and Handy appealed, and complains of this ruling.
Sect. 1578 of the Code provides for bringing in a third person, who may take the place of the original defendant and contest with the plaintiff. On the appearance and application of such third person, he is to be allowed to make himself a defendant instead of the original defendant. The act of the original defendant does not make the third person a defendant. He becomes such on his own application by leave-of the court. Handy might have become a defendant instead of the original defendant; but he did not seek to be. He made his claim, as he had the right to do, under sect. 2628-of the Code, which entitles a third person claiming goods taken under a writ of replevin to propound his claim, and,, after an adjudication as to the subject of the action between the original parties, to contest with the successful party as to-the goods thus claimed. Under sect. 2628 et seq. there must be an adjudication between the original parties, after which, an issue is to be made between the successful party and the-claimant, who then becomes plaintiff in the contest with the victor in the first action.
It follows that Handy did not "become a defendant in the-original action instead of the original defendant, and that he occupied the attitude of a plaintiff to contest with the successful party in the original action as to the cotton, but until 'there was an adjudication between the original parties as to-the cotton, no issue could lawfully be made up and tried between Handy and either of the parties. His adversary was to be the victor in the first contest. Who was he? It was assumed that the plaintiff in the action was, because the de*342fendant had proceeded under sect. 1578, and declined a contest ; but there was no adjudication of the right to the cotton as between these parties. The N., J. & C. R. R. Co. was still ■a defendant, notwithstanding the affidavit made. The action was pending and undisposed of. The original defendant was not discharged from it, and the requirement of an issue to be made up between Handy and the “defendant” was premature. If a summons had been served on Handy, and he failed to appear, he would have been barred of all claim in respect ■of the cotton against the defendant. Then an adjudication could have been made as between the original parties, and when judgment had been rendered in favor of the plaintiff, he would have been the defendant in the issue sought to be made up by Handy.
There is no sort of conflict between sects. 1578, and 2628 el seq., as supposed. They have different objects in view, and relate to diffei’ent states of case. The former is for the benefit of defendants, who may, in the mode prescribed, secure immunity from conflicting claims to the subject of the action by a sort of interpleader, as between the rival claimants. Hence the provision for a summons to the third person, and for his becoming defendant instead of the original defendant, who may be discharged by procuring a substitute for himself, and by complying with the order of the court as to the subject of the action.
The other sections of the Code cited give a remedy to a third person, who claims what is seized in replevin. He is denied the right to bi'ing replevin and thus introduce confusion by piling action upon action ; but is allowed to put in his claim, to be contested with the successful party in the first contest. The original action is to be tried, and the winner in that is to encounter a plaintiff in the person of the third person who has interposed his claim.
The court erred in rendering judgment by default against Ettringham when he was not in default, and when no issue *343■could properly have been made between him and Handy, and the court erred in rejecting the evidence offered by Handy to show what he offered to show to entitle him to damages for a wrongful taking of the cotton by Ettringham. The attitude of a third person, claiming as Handy did, when the issue is made up between him and the successful party in the action,.is that of a plaintiff in a replevin suit, with all the rights of such. Nor is it an objection to his right to show damages that he has not specifically claimed them or filed a bill of particulars of his claim for damages. Such is not required in the action of replevin. The declaration1 in this action is for the detention of the goods, and the damages are to be assessed for the wrongful taking or detention. Code 1880, sects. 2618, 2622.
The judgment by default, and the judgment on the execution of the writ of inquiry are reversed, and the cause remanded for proceedings in accordance with this opinion.